Citation Nr: 1111413	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-01 890 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as depression with anxiety and panic attacks.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active duty from April 1987 to March 1990, August 21, 1990 to August 28, 1990, September 18, 1990 to September 30, 1990, October 1, 1990 to October 21, 1990, April 1, 1991 to April 5, 1991, September 1, 2002 to September 7, 2002, October 16, 2002 to October 29, 2002, November 29, 2002 to November 30, 2002, and from March 17, 2003 to October 30, 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) located in Nashville, Tennessee.

This matter was previously before the Board in January 2009, at which time it was remanded for further development.  


FINDING OF FACT

The Veteran's currently diagnosed panic disorder with agoraphobia and major depressive disorder had its onset in service.  


CONCLUSION OF LAW

Panic disorder with agoraphobia and major depressive disorder were incurred in service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Psychiatric Disorder, claimed as Depression with Anxiety and Panic Attacks

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A.§§ 1110, 1131; 38 C.F.R. § 3.303.

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active duty for training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).

Active military, naval, or air service also includes any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebral vascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Inactive duty training means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions. see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may provide eyewitness account of medical symptoms).

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the Veteran's treatment records reveals that on October 12, 1990, he was noted to have anxiety when he was assessed for possible early gastroenteritis related to rotation that morning.  On March 27, 1998 (non-active duty), the Veteran was found to have moderate anxiety tension from "perfectionistic tendencies." 

In July 2003, the Veteran was diagnosed as having major depression with an anxious component.  The Veteran was noted to have had some intermittent depression since diagnosis and confirmation of coronary artery disease which led to a coronary artery bypass in July 2001.  The Veteran was prescribed various anti-anxiety medications at that time.  In a September 14, 2003, Line of Duty Determination report it was noted that the Veteran's symptoms were aggravated by the death of his mother-in-law upon return from deployment.  The Veteran had continuous treatment for anxiety and depression symptoms during his remainder of active duty service.  

In reports dated in January 2005 and February 2005, the USAF Physical Evaluation Board (PEB) determined that the Veteran's depressive disorder associated with cued panic disorder existed prior to service (as it began after his bypass procedure in March 2001), was not the proximate result of active duty, and was not permanently aggravated due to military service.   

In its report, the PEB referred to the March 1998 record which noted anxiety from perfectionistic tendencies.  It further noted the Veteran's contentions that his disability began in April 2003, following his return from deployment as he shut himself up in his room for five weeks, during which time he had little contact with anyone including his family.  The Veteran reported that the anxiety/depression he experienced after his bypass surgery in July 2001 was nothing like what he went through after returning from his 2003 deployment.  

In finding that the Veteran's anxiety/depression existed prior to service, the PEB indicated that the March 1998 progress note mentioned the Veteran had significant anxiety from "perfectionist tendencies".  It further observed that following coronary artery bypass surgery in March 2001, the Veteran stated that his provider suggested that he seek counseling for psychological issues that he was experiencing, which he declined to do.  It also noted that the Veteran testified as to having "frazzled nerves" and GI symptoms while deployed to Mindenhall Air Base in 2003.  

The PEB found that based on the totality of the evidence, the Veteran's depressive disorder associated with cued panic disorder existed prior to service and was not permanently aggravated due to military service.  

In January 2009, the Board remanded this matter for further development, to include a VA examination.  Following examination and review of the claims folder, the examiner was to provide an opinion as to whether there was a 50 percent probability or greater that any psychiatric disability found, claimed as depression with anxiety and panic attacks, was related to service.  The examiner was also requested to provide an opinion as to whether there was a 50 percent probability or greater that any psychiatric disability found, claimed as depression with anxiety and panic attacks, pre-existed service, and, if so, when it had its onset; and if there was a 50 percent probability or greater that such a disability increased in severity during service.  Rationale for all expressed opinions was to be provided.

The Veteran was afforded the requested examination in June 2009.  The examiner indicated that the claims folder was available and had been reviewed.  The examiner noted that apparently there was some discrepancy in the Veteran's history versus the history noted in the chart from a psychologist who assessed the Veteran shortly after discharge.  The Veteran stated that his anxiety problems began while he was stationed in Iraq and denied any significant anxiety or panic prior to that.  He observed that the VA record stated he was having some anxiety and panic after his myocardial infarction after he was stationed elsewhere, like England, such that he was having panic and being assessed for that.  He noted that the Veteran vehemently denied that and stated it was not true; so the examiner had no way of ascertaining the validity of the history provided by the Veteran versus that of what was noted in the VA record.  The Veteran noted that his symptoms began while he was in Iraq and became much worse once he got home, causing him to withdraw and to be unable to function at work, eventually resulting in his discharge.  The examiner noted that the Veteran began seeing a psychiatrist in 2003 and had been seeing him since that time.  

Following examination, the examiner rendered a diagnosis of panic disorder with agoraphobia and major depressive disorder.  

The examiner noted that it did appear from his history that the Veteran's panic disorder began while he was on active duty in Iraq and he denied it being present prior to that.  He indicated that since he was largely depending on the Veteran's history to determine the timeline, he would have to go with the panic disorder having begun while he was in service in Iraq.  He noted that the physician who had been treating the Veteran since 2003 did not give any indication that this disorder did not begin while he was in service in Iraq.  He stated that the panic disorder would be the primary diagnosis with the major depressive disorder being secondary to both the panic and the consequences of the panic, not being able to work and not having an income.  

For a veteran to prevail in his claim it must only be demonstrated that there is an approximate balance of positive and negative evidence. In other words, the preponderance of the evidence must be against the claim for benefits to be denied. Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  While the evidence does not overwhelmingly support the grant of service connection for panic disorder with agoraphobia and major depressive disorder, it cannot be stated that the preponderance of the evidence is against the claim.

The Veteran has currently been diagnosed as having panic disorder with agoraphobia and major depressive disorder.  While the Board notes that the PEB found that the Veteran's depressive disorder associated with cued panic disorder existed prior to service and was not permanently aggravated due to military service, the June 2009 VA examiner, following a comprehensive examination of the Veteran and a thorough examination of the claims folder, found that the Veteran's panic disorder with agoraphobia and major depressive disorder had their onset during his period of active service while in Iraq.  He cited to specific examples, to include the Veteran's statements and the treatment records from the Veteran's treating physician, to support his opinion.  As such, the evidence as to whether the Veteran's current panic disorder with agoraphobia and major depressive disorder is related to his period of active service is at least in equipoise. Therefore, reasonable doubt must be resolved in favor of the Veteran and service connection is warranted for panic disorder with agoraphobia and major depressive disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Duty To Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on this claim, further assistance is not required to substantiate that element of the claim.



ORDER

Service connection for panic disorder with agoraphobia and major depressive disorder is granted.  




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


